On February 15, 1921, the appeal in this case was dismissed for want of prosecution, and the cause is now submitted for our consideration on motion of appellant to set aside the order of dismissal, and to restore the case on the docket. We would be inclined to grant the motion in this case, though we are free to say that the letters and papers offered in support of the motion make a doubtful case for such action, but an examination of the record discloses that to do so would be a useless thing. The assignments of error appear to be on a separate sheet of paper. This is not a compliance with the rule of practice as to the assignment of errors. Rules and Practice Supreme Court, p. 1506; Civil Code Alabama, 1907: Hunter v. L.  N. R. R. Co.,150 Ala. 594, 43 So. 802, 9 L.R.A. (N.S.) 848. The correspondence submitted in favor of the motion to set aside the order dismissing the cause discloses that this matter has heretofore been called to the attention of the appellant.
The motion to set aside the order of dismissal must therefore be overruled.